Case 1:12-cv-01466-ALC Document 36-10 Filed 08/26/19 Page 1 of 3

 

 
Case 1:12-cv-01466-ALC Document 36-10 Filed 08/26/19 Page 2 of 3

 

f) J OF BOO 5IO0 = OF

Labor Costs &y Account € Job
SCHLESINGER ELECTRICAL CONTRACTOR 05/01/2708 Page ij

Accuunting Dates From 1/01/2008 Through 9/21/2008

Debit Account; 5-51G0
Job JC Phase Cat Emplayee Amount Net
1/07/2008 Batch 1055
00-100 10-006 JiB STEPHI=S M. FINN 225.85 328.49
SHERRY FITZGERA 106.03. 62.3]
KRISTIN HESTHAG 427.47 483.17
NICOLA JGHNSON 427.47 443.17
CARIDAD RIVERA 670.16 649.94
RACHEL SCOTT 450.78 5B7.77
Category Totals 2,347.80"
2,955.45>
00-3200 20-007 JiB RAMON E COLON 399.65 422.47
ALEN GILMORE $56.50 2,248.71
JOSEPH C. LOREW 672.31 795.51
MIKHAIL GELMAN 701.25 427.56
VIKTORIYA GIYAS 499.18 684.74
JOSEPH J. GUDLE 1,174.75 1,258.74
ROBERT W. WYShHyY 690.79 920,97
JOHN T PERRY 232.23 463.465
Category Totals 5,314.70*
6,612,35*
00-200 “ 10-007 JIB THOMAS H. BELL 1,186.82 i,107,28
ROBERT P BELL 607.76 805.92
DAVID ORITZ 393.80 383.59
Category Totals 2,188.349*
2,296.79>
OG-300 20-006 J23 CIPRIAN M ALVAR 456.29 499.92
HECTOR A. KERNA 456.25 347,95
Catagory Totals 922.58*
1,047.87+%
00-3900 10-007 JIB ROY E. PENA 461.65 543.57
05-101 10-001 JIB MICHAEL ALLEYN 483.45 396.97
NICHOLAS DOUGLA $66.92 778.02
MICKAEL W WILSG 483.45 274.26
CERISTOPEER JaM 1,208.66 972.49
GIOVANNI LOCIER 200.12 328,56
BRIAN MC CANN 966,92 954.598
RICARDO PAZ 566.92 790.33
EDWARD P RATHGE $66.92 B49.90
Category Totals 6,243.36"
5,245.13
05-101 10-¢03 Jis) RALPH SCOTTI 2,2859..76 1,647.68
O5-101 10-05 JIB DOMINIC COPPOLA 1,099.79 496.81
JACOB KOZUCH 1,290.48 1,292.55
Category Totals 2,396.27

1,789.3¢+

 
Case 1:12-cv-01466-ALC Document 36-10 Filed 08/26/19 Page 3 of 3

License Details hitp://a810-bisweb.nyc.eow'bisweb: LicenseQueryServier?licensetyp...

  
      

-
always open
Buildings [ij CLICK HERE TO SIGN UP FOR BUILDINGS NEWS
NYC Department of Buildings
License Details
se== ELECTRICAL FIRM ===

Date Issued: 66/19/2006 Firm #: 003806

Status: A- ACTIVE

Business 1; SCHLESINGER-SIEMENS ELEC

Insurance Ty pe Policy Required Company Expiration Date

GEN LIABILITY: GLB14#10103 Yes HO-GERLING AMERICA INS 10/01/2012
Workers’ Compensation Wa7630004334071 Yes LIBERTY MUTUAL INS CO 10/01/2013
Disability 119648 Yes METROPOLITAN LIFE INS 10/13/2042
Office Address: 58-49 57TH STREET MASPETH, NY 11378

Business Phone: 718-366-4062

Enter PIN for Accounting Overview: Submit

Licensee License Number Relationship Explration Date Status
MARTIN ALUEWICZ A010333 DESIGNEE O2/24/2013 A- ACTIVE
RALPH SCOTTI AQ11639 RESPONS/SLE REP 05/19/2012 A-ACTIVE
BRONISLAV OSTROVSKY A011893 DESIGNEE 12/31/2007 E - EXPIRED

If you fave any questions please review these Frequently Askad Questions, the Glassary, or call the 311 Citizen Service Center by
dialing 317 or (212) NEW YORK outside of New York City.

 

 

lor] 2 27/2012 6:03 AM

 
